Case 2:19-cr-00582-DRH-ARL Document 52 Filed 12/12/19 Page 1 of 1 PageID #: 141
                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
 RMT:AFM/ICR                                       271 Cadman Plaza East
                                                   Brooklyn, New York 11201



                                                   December 12, 2019

 By ECF

 The Honorable Arlene R. Hurley
 United States Magistrate Judge
 United States District Court
 Eastern District of New York
 100 Federal Plaza
 Central Islip, NY 11722

        Re:    United States v. Jack Cabasso et. al.
               Criminal Docket No. 19-582 (DRH)

 Dear Judge Lindsay:

               The defendants in this case were indicted on December 9, 2019, and the first
 status conference is scheduled for January 15, 2020 at 10:30 a.m.

               The government writes to respectfully request that the defendants’ initial
 arraignment on the indictment be held before the duty magistrate in the Brooklyn courthouse,
 where the defendants made their initial appearances. We have communicated with defense
 counsel, who do not object to this application.



                                                   Respectfully submitted,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney

                                            By:       /s/
                                                   Alexander Mindlin
                                                   Assistant U.S. Attorney
                                                   (718) 254-6433
